DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in the current drawings the reference elements are not clear in figures 5A-5C. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference element 81 in figure 5A
Reference element 83 in figure 5A
Reference element 85 in figure 5A
Reference element 87 in figure 5A
Reference element 89 in figure 5C

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "24" and "110" have both been used to designate a pump in figure 5B.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference number 22 is not shown in figure 5A

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The reference number 70 has been used to refer to “the flow control device” in paragraph 0063 and “pumping mechanism” in paragraph 0064. If applicant intends to refer the pumping mechanism same as the flow control device then applicant needs to clarify in the specification instead of using the reference element 70 interchangeably between “the flow control device” and “pumping mechanism”.
Appropriate correction is required.

Claim Objections
Claims 1, 4, 12, 15 and 18 are objected to because of the following informalities:  
Regarding claim 1, line 12, the limitation “an abnormal upstream flow condition” should read “the abnormal upstream flow condition” in order to refer to “an abnormal upstream flow condition” recited in claim 1, lines 8-9.



Regarding claim 12, line 9, the limitation “an abnormal upstream flow condition” should read “the abnormal upstream flow condition” in order to refer to “an abnormal upstream flow condition” recited in claim 12, lines 5-6.

Regarding claim 15, line 1, the limitation “adjusting the operation of the pump” should read “the adjusting the operation of the pump” in order to refer to the step of “adjusting” recited in claim 12, line 9. 

Regarding claim 18, line 2, the limitation “drops of the fluid” should read “the drops of the fluid” in order to refer to “drops of the fluid” recited in claim 17, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8, 11, 12, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doan (US 5,356,378).
Regarding claim 1, Doan teaches a system 10 (figure 1), comprising: 
at least one data processor 26; and 
at least one memory 34 (in order to process the instructions, these instructions has to be stored in a memory and since only one memory is disclosed, instructions must be stored in element 34. Alternatively, if the instructions are stored in a portion of element 26 then that portion can also be construed as a memory) storing instructions, which when executed by the at least one data processor 26, result in operations comprising: 
receiving, from a fluid level sensor 22 (column 6, lines 7-12, using pressure information, a fluid level can be determined therefore element 22 can be construed as a fluid level sensor), one or more outputs (column 6, lines 7-22, pressure data can be construed as “one or more outputs”), the fluid level sensor 22 coupled with a pump 20, the pump 20 configured to move a fluid from a reservoir (column 3, lines 37-42, “inverted bottle” is construed as “a reservoir”) containing the fluid to a drip chamber 12, the fluid being moved through a tube upstream 16 from the pump 20; 
detecting (column 6, lines 7-22), based at least on the one or more outputs, an abnormal upstream flow condition in the pump, the abnormal upstream flow condition (column 6, lines 51-59) including a full upstream occlusion in the tube, a partial upstream occlusion in the tube, an empty reservoir, and/or a backflow of the fluid into the drip chamber; and 
adjusting (column 7, lines 24-27), based on the detection of an abnormal upstream flow condition in the pump 20, operation of the pump 20.


generating a message (column 7, lines 17-24) to activate an element of the pump, wherein the element includes at least one of a valve, a light, or an audio alarm equipment; and 
transmitting the message (column 7, lines 24-27) to the pump.

Regarding claim 5, Doan teaches wherein the full upstream occlusion (column 6, lines 51-59, when occlusion occurs between element 28 and 20, then the fluid level in the drip chamber remains fixed while the pressure detected by “head pressure” is low and would indicate an upstream occlusion) in the tube is detected when a fluid level in the drip chamber 12 remains fixed.

Regarding claim 8, Doan teaches wherein the operations further comprise: predicting (column 8, lines 1-9) that the empty reservoir, the full upstream occlusion in the tube, and/or the partial upstream occlusion in the tube will occur when a fluid level in the drip chamber decreases while no drops of fluid enter the drip chamber.

Regarding claim 11, Doan teaches further comprising: 
the pump 20; 
the reservoir (column 3, lines 37-42, “inverted bottle” is construed as “a reservoir”) containing the fluid; 
the drip chamber 12; and 
the fluid level sensor 22.

Regarding claim 12, Doan teaches a method comprising: 

detecting (column 6, lines 7-22), based at least on the one or more outputs, an abnormal upstream flow condition in the pump, the abnormal upstream flow condition (column 6, lines 51-59) including a full upstream occlusion in the tube, a partial upstream occlusion in the tube, an empty reservoir, and/or a backflow of the fluid into the drip chamber; and 
adjusting (column 7, lines 24-27), based on the detection of an abnormal upstream flow condition in the pump 20, operation of the pump 20.

Regarding claim 15, Doan teaches wherein adjusting (column 7, lines 24-27) the operation of the pump comprises causing activation (column 7, lines 17-27) of an element of the pump, wherein the element includes at least one of a valve, a light, or an audio alarm equipment.

Regarding claim 16, Doan teaches wherein the full upstream occlusion (column 6, lines 51-59, when occlusion occurs between element 28 and 20, then the fluid level in the drip chamber remains fixed while the pressure detected by “head pressure” is low and would indicate an upstream occlusion) in the tube is detected when a fluid level in the drip chamber 12 remains fixed.

.

Claim(s) 12, 13, 14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadlier et al. (US 4,105,028).
Regarding claim 12, Sadlier teaches a method comprising: 
Receiving, from a fluid level sensor 16, 52 (elements 16 and 52 can be construed as fluid level sensor because using the drop information or flow rate, fluid level can be determined), one or more outputs (column 4, lines 23-26), the fluid level sensor 16, 52 coupled with a pump 22 (operation of element 22 can be construed as similar to pump because element 22 allows flow of the fluid), the pump 22 (column 4, lines 17-26) configured to move a fluid from a reservoir 12 containing the fluid to a drip chamber 14, the fluid being moved through a tube (a connection between element 12 and 22 would include tube because the outlet of element 12 as seen from figure 1 is a tube and element 22 is located somewhere after the outlet of element 12 in order to function as intended) upstream from the pump 22; 
Detecting, based at least on the one or more outputs (column 5, lines 20-40, column 5, lines 41-43), an abnormal upstream flow condition in the pump 22, the abnormal upstream flow condition including a full upstream occlusion in the tube, a partial upstream occlusion in the tube, an empty reservoir, and/or a backflow of the liquid into the drip chamber; and 
Adjusting (column 5, lines 41-59, “clamp is locked in the closed state”), based on the detection of an abnormal upstream flow condition in the pump, operation of the pump. 

Regarding claim 13, Sadlier discloses wherein the fluid level sensor 16 is configured to measure a fluid level in the drip chamber by at least transmitting a signal and measuring a quantity of time (column 4, lines 41-63, In order to determine the time for next drop generation, a fluid level is determined. Alternatively, the fluid level is increased by one drop can also be construed based on output signal of detecting drop) required for the signal to travel through the fluid in the drip chamber.

Regarding claim 14, Sadlier discloses wherein the fluid level sensor 16 is configured to detect drops of the fluid entering the drip chamber 14 by at least measuring the fluid level (column 4, lines 15-32, column 5, lines 2-14, element 16 is constantly detecting the drop and drop is not necessarily falling continuously therefore, the frequency at which drop is entering element 14 is less than the frequency at which fluid level is detected. When detecting a single drop, one can construe that the fluid level has increased by one drop therefore, element 16 can be construed as detecting fluid level in the element 14) in the drip chamber 14 at a greater frequency than a frequency at which the drops of the fluid enter the drip chamber 14.

Regarding claim 17, Sadlier discloses wherein the partial upstream occlusion (column 5, lines 20-40, the drop frequency reduction indicates that the fluid level in the drip chamber is decreasing because the volume of fluid leaving the drip chamber do not match the incoming fluid volume) in the tube is detected when a fluid level in the drip chamber decreases while drops of the fluid continue to enter the drip chamber.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sadlier et al. (US 4,105,028) in view of Doan (US 5,356,378).
Regarding claim 1, Sadlier discloses a system (figure 1) comprising: 
at least one data processor 24; and 
instructions, which when executed by the at least one data processor 24, result in operations comprising: 
Receiving, from a fluid level sensor 16, 52 (elements 16 and 52 can be construed as fluid level sensor because using the drop information or flow rate, fluid level can be determined), one or more outputs (column 4, lines 23-26), the fluid level sensor 16, 52 coupled with a pump 22 (operation of element 22 can be construed as similar to pump because element 22 allows flow of the fluid), the pump 22 (column 4, lines 17-26) configured to move a fluid from a reservoir 12 containing the fluid to a drip chamber 14, the fluid being moved through a tube (a connection between element 12 and 22 would include tube because the outlet of element 12 as seen from figure 1 is a tube and 
Detecting, based at least on the one or more outputs (column 5, lines 20-40, column 5, lines 41-43), an abnormal upstream flow condition in the pump 22, the abnormal upstream flow condition including a full upstream occlusion in the tube, a partial upstream occlusion in the tube, an empty reservoir, and/or a backflow of the liquid into the drip chamber; and 
Adjusting (column 5, lines 41-59, “clamp is locked in the closed state”), based on the detection of an abnormal upstream flow condition in the pump, operation of the pump. Sadlier is silent regarding at least one memory storing instructions. However, one of ordinary skill in the art would construe that a program or software needs to be installed somewhere in order to operate the pump according to the instructions taught by Sadlier. The installation would require a memory to store or save the program or software.
Additionally, Doan teaches a design of a system for drug delivery including at least one memory 34 (in order to process the instructions, these instructions has to be stored in a memory and since only one memory is disclosed, instructions must be stored in element 34. Alternatively, if the instructions are stored in a portion of element 26 then that portion can also be construed as a memory) for the purpose of saving the data and instructions needed for pump to operate (column 6, lines 13-19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the system of Sadlier to incorporate at least one memory as taught by Doan for the purpose of saving the data and instructions needed for pump to operate (column 6, lines 13-19).



Regarding claim 3, Sadlier discloses wherein the fluid level sensor 16 is configured to detect drops of the fluid entering the drip chamber 14 by at least measuring the fluid level (column 4, lines 15-32, column 5, lines 2-14, element 16 is constantly detecting the drop and drop is not necessarily falling continuously therefore, the frequency at which drop is entering element 14 is less than the frequency at which fluid level is detected. When detecting a single drop, one can construe that the fluid level has increased by one drop therefore, element 16 can be construed as detecting fluid level in the element 14) in the drip chamber 14 at a greater frequency than a frequency at which the drops of the fluid enter the drip chamber 14.

Regarding claim 6, Sadlier discloses wherein the partial upstream occlusion (column 5, lines 20-40, the drop frequency reduction indicates that the fluid level in the drip chamber is decreasing because the volume of fluid leaving the drip chamber do not match the incoming fluid volume) in the tube is detected when a fluid level in the drip chamber decreases while drops of the fluid continue to enter the drip chamber.

Regarding claim 7, Sadlier discloses wherein the partial upstream occlusion in the tube is detected when drops of the fluid continue to enter the drip chamber at a drip rate that is less than an expected drip rate for the pump (column 5, lines 20-40).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sadlier et al. (US 4,105,028) in view of Doan (US 5,356,378) and further in view of Kamen et al. (US 2016/0206809 A1).
Regarding claim 9, Sadlier/Doan (hereinafter referred as “modified Sandlier”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Sandlier is silent regarding wherein the backflow of the fluid into the drip chamber is detected based at least on an increase in a fluid level in the drip chamber.
However, Kamen teaches a design of a drug delivery system (figure 5) wherein the backflow of the fluid into the chamber 122 (paragraph 0299) is detected based at least on an increase in a fluid level in the drip chamber for the purpose of detecting occlusion downstream to the pump (paragraph 0299).
Although Kamen do not disclose the drip chamber however, one of ordinary skill in the art would construe that the modified Sandlier’s drip chamber serves the purpose of Kamen’s chamber because the Kamen’s chamber is the only chamber where liquid is stored temporarily prior to drug delivery into the patient’s body and similar to Kamen’s chamber, Sandlier’s drip chamber is the only chamber where fluid is stored temporarily prior to delivery into patient’s body. Therefore, one of ordinary skill in the art when modifying the system of modified Sandlier in view of Kamen would use the fluid volume inside the drip chamber of the modified Sandlier in order to determine occlusion in the downstream.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the system of modified Sandlier to incorporate wherein the backflow of the fluid into the drip chamber is detected based at least on an increase in a fluid level in the drip chamber as taught by .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sadlier et al. (US 4,105,028) in view of Kamen et al. (US 2016/0206809 A1).
Regarding claim 20, Sadlier discloses the claimed invention substantially as claimed, as set forth above in claim 12. Sandlier is silent regarding wherein the backflow of the fluid into the drip chamber is detected based at least on an increase in a fluid level in the drip chamber.
However, Kamen teaches a design of a drug delivery system (figure 5) wherein the backflow of the fluid into the chamber 122 (paragraph 0299) is detected based at least on an increase in a fluid level in the drip chamber for the purpose of detecting occlusion downstream to the pump (paragraph 0299).
Although Kamen do not disclose the drip chamber however, one of ordinary skill in the art would construe that the Sandlier’s drip chamber serves the purpose of Kamen’s chamber because the Kamen’s chamber is the only chamber where liquid is stored temporarily prior to drug delivery into the patient’s body and similar to Kamen’s chamber, Sandlier’s drip chamber is the only chamber where fluid is stored temporarily prior to delivery into patient’s body. Therefore, one of ordinary skill in the art when modifying the system of Sandlier in view of Kamen would use the fluid volume inside the drip chamber of the Sandlier in order to determine occlusion in the downstream.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the system of Sandlier to incorporate wherein the backflow of the fluid into the drip chamber is detected based at least on an increase in a fluid level in the drip chamber as taught by Kamen for the purpose of detecting occlusion downstream to the pump (paragraph 0299).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record Doan (US 5,356,378) fails to disclose wherein the operations further comprise: receiving, from a drop sensor and a pressure sensor, one or more outputs, the drop sensor and the pressure sensor coupled with the pump; and detecting, based at least on the one or more outputs of the drop sensor, the pressure sensor, and the fluid level sensor, the abnormal upstream flow condition in the pump in combination with other claimed limitations of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arndt et al. (US 4,718,896) discloses an apparatus and methods for detecting fluid line condition including occlusion.
Georgi et al. (US 5,096,385) discloses a system comprising a drip chamber and a method to detect upstream occlusion using a pressure sensor.
Butterfield (US 5,827,223) discloses a system comprising a drip chamber and a method to detect upstream occlusion using a pressure sensor.
Vanderveen et al. (US 2005/0145009 A1) discloses a system comprising drip chamber and a pressure sensor to detect an empty container.
Hungerford et al. (US 2012/0095433 A1) discloses a system wherein an optical imager is used for sensing drops and the air bubbles within the drip chamber.
Kamen et al. (US 2013/0177455 A1) discloses a system comprising an optical drip counter for calculating the drops falling into the drip chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/Primary Examiner, Art Unit 3783